DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 5/13/2022.
Claims 1-25 are pending.

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 05/10/2021 is acknowledged.
Claims 4-10, 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Claims 1-3, 11-13 are examined.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 102 rejection have been fully considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Connell-Giammatteo et al. (US 2014/0052738, hereafter “Connell”) in view of Toff et al. (US 2015/0149906, “Toff”).

For claim 1, Connell discloses a method for authoring a multimedia project at a swarm interface device (fig. 5, user devices as swarm devices), the method comprising: 
providing a first set of multimedia content comprising a first multimedia clip to a swarm comprising a plurality of swarm members, wherein the plurality of swarm members comprises a plurality of swarm sources; receiving a second set of multimedia content comprising a second multimedia clip from the plurality of swarm sources ([0025], [0029],  a server receives video clips from different users or swarm members, each of which is a swarm source); and 
providing a graphical user interface (GUI) to the plurality of swarm members for authoring the multimedia project displaying the first set of multimedia content and the second set of multimedia content ([0061], [0062], a GUI for crowdsourcing, editing video service of a time aligned aggregated video from different users)
providing editing tools to the plurality of swarm members, wherein the editing tools position the first multimedia clip from the first set of multimedia content alongside at least one piece of multimedia content comprising the second multimedia clip from the second set of multimedia content aligned along a single project timeline viewable on the swarm interface device (fig. 4, [0059], clips or segments of video files from different users/ sources are aligned on a timeline by a server, [0060], server editing of the clips, [0061]-[0062], user editing of the clips).
Connell does not disclose a live authoring session including a plurality of swarm members, providing editing tools to the plurality of swarm members in the live authoring session where each member maintains a live view of edits made by other swarm members in the session. 
Toff discloses a live authoring session including a plurality of swarm members, providing editing tools to the plurality of swarm members in the live authoring session where each member maintains a live view of edits made by other swarm members in the session ([0027], multiple user accounts are able to concurrently edit the video project from different locations and/or devices. For example, the first account at the first client computer device and the second user account at the second client computer device may concurrently make changes to the video project, such as by adding or removing video clips, accompanying audio, transitions, text annotations, and/or video enhancements; fig. 3, [0058], one or more steps of the process 300 may be performed concurrently, enabling presentation of the project (step 302) being authored (live) by multiple users, for example, when a user performs an operation on a clip, the presentation is updated to other users).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Toff’s teachings of concurrent edits of video to Connell’s teachings of aggregating sources of videos to a video project in order to save time by allowing multiple people to work or edit concurrently on the same video project (Toff, [0017]).

Claim 11 is rejected for the same rationale in claim 1. See Connell, fig. 5 for a non-transitory machine readable medium.

Claim(s) 2, 12 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Connell-Toff in view of Segal et al. (US 2019/0020853, “Segal”).

For claims 2, 12, in addition to the rationale in claims 1, 11, Connell-Toff discloses a piece of multimedia content from either the first or second set of multimedia content bears a timestamp (Connell, [0036], video clips’ timestamps); and
editing multimedia content comprises: arranging the piece of multimedia content bearing a timestamp alongside another piece of multimedia content bearing another timestamp on the single project timeline; and combining the arranged pieces of multimedia content into a multimedia project (fig. 4, [0059], clips or segments of video files from different users/ sources are aligned on a timeline by a server).
Connell-Toff does not disclose: the multimedia project is a live stream and content is streamed live content; providing streamed live content captured at the swarm interface device as part of the live stream; providing streamed live content received from at least one of the plurality of swarm sources as part of the live stream.
Segal discloses the multimedia project is a live stream and content is streamed live content ([0095], a live stream); providing streamed live content captured at the swarm interface device as part of the live stream; providing streamed live content received from at least one of the plurality of swarm sources as part of the live stream (fig. 11B, [0031], [0032], [0070], presenter’s content and participants’ contents are combined into a composite video of a session and presented to all participants).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Segal’s teachings of live streaming to Connell-Toff’s teachings of aggregating videos with respect to time. One would have been motivated to do so to provide a useful case of aggregating live streaming content from users in situations such as live meetings or live conferencing, for example. 

Claim(s) 3, 13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Connell-Toff in view of Segal and Wei (US 2017/0155927).

For claims 3, 13, in addition to the rationale in claims 1, 11, Connell-Toff does not disclose providing the first set of multimedia content comprises streaming live content captured at the swarm interface device to a swarm member of the plurality of swarm members. 
Segal discloses providing the first set of multimedia content comprises streaming live content captured at the swarm interface device to a swarm member of the plurality of swarm members (Segal, fig. 11B, [0031], [0032], [0070], presenter’s content and participants’ contents are combined into a composite video of a session and presented to all participants), wherein streaming the live content comprises transmitting the stream over a peer-to-peer network (Segal, [0067], [0119], fig. 17B, peer-to-peer teleconferencing).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Segal’s teachings of live streaming to Connell’s teachings of aggregating videos with respect to time. One would have been motivated to do so to provide a useful case of aggregating live streaming content from users in situations such as live meetings or live conferencing, for example. 
Connell-Toff-Segal does not disclose streaming over a local peer-to-peer network.
Wei discloses streaming over a local peer-to-peer network ([0053], fig. 8).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Wei’s teachings of local P2P streaming to Connell-Segal’s teachings in order to simply adapt Connell-Toff-Segal’s teachings to a known environment of local P2P for video producing or streaming to take advantage of its high data transmission speed (Wei, [0038]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452